 



EXHIBIT 10.35
McKESSON CORPORATION
SUPPLEMENTAL PSIP II
(Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              A. PURPOSE     1  
 
            B. ERISA PLAN     1  
 
            C. PARTICIPATION     1  
 
  1. Eligibility to Participate     1  
 
  2. Election to Participate by Eligible Executives and Deferral Election     2
 
 
  3. Relation to Other Plans     2  
 
            D. AMOUNTS OF DEFERRAL     3  
 
  1. PSIP Supplement     3  
 
  2. Amount of Deferrals     3  
 
            E. COMPANY MATCH     3  
 
  1. Eligibility     3  
 
  2. Amount of Match     3  
 
            F. PAYMENT OF DEFERRED COMPENSATION     4  
 
  1. Book Account and Interest Credit     4  
 
  2. Vesting     4  
 
  3. Election of Methods of Payment     5  
 
  4. Date Payment Occurs     5  
 
  5. Prohibition on Acceleration     6  
 
            G. BENEFITS ON DEATH     6  
 
  1. Death of Participant     6  
 
  2. Designation of Beneficiary     6  
 
            H. SOURCE OF PAYMENT     7  
 
            I. MISCELLANEOUS     7  
 
  1. Withholding     7  
 
  2. No Assignment     7  
 
  3. Applicable Law; Severability     7  
 
  4. No Right to Continued Employment, Etc.     8  
 
            J. ADMINISTRATION OF THE PLAN     8  
 
  1. In General     8  
 
  2. Elections and Notices     8  
 
            K. AMENDMENT OR TERMINATION OF THE PLAN     8  
 
            L. CLAIMS AND APPEALS     9  
 
  1. Informal Resolution of Questions     9  
 
  2. Formal Benefits Claim – Review by Executive Vice President, Human Resources
    9  
 
  3. Notice of Denied Request     9  

 



--------------------------------------------------------------------------------



 



             
 
  4. Appeal to Executive Vice President     9  
 
  5. Exhaustion of Remedies     10  
 
            M. DEFINITIONS     11  
 
  1. “Account”     11  
 
  2. “Additional Company Match”     11  
 
  3. “Administrator”     11  
 
  4. “Beneficiary”     11  
 
  5. “Board”     11  
 
  6. “Code”     11  
 
  7. “Company”     11  
 
  8. “Compensation”     11  
 
  9. “Compensation Committee”     11  
 
  10. “DCAP III”     11  
 
  11. “Disability”     11  
 
  12. “Eligible Executive”     11  
 
  13. “ERISA”     11  
 
  14. “Identification Date”     11  
 
  15. “Key Employee”     11  
 
  16. “Monthly Company Match”     12  
 
  17. “Participant”     12  
 
  18. “Payment Event”     12  
 
  19. “Plan”     12  
 
  20. “Plan Year”     12  
 
  21. “Prior Plan”     12  
 
  22. “PSIP”     12  
 
  23. “Separation from Service”     12  
 
            N. SUCCESSORS     13  
 
            O. EXECUTION     13  
 
            APPENDIX A EXAMPLE OF DEFERRALS UNDER PLAN     A-1  

ii



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
SUPPLEMENTAL PSIP II
(Effective January 1, 2005)
A. PURPOSE

  1.   This Plan is established to allow certain Company executives to elect to
defer compensation which cannot be deferred under the McKesson Corporation
Profit Sharing Investment Plan (“PSIP”) because of limitations of tax laws and
to provide for a Monthly Company Match and an Additional Company Match on those
deferrals at a rate equivalent to the PSIP’s “Matching Employer Contribution”
and “Additional Matching Employer Contribution.”     2.   This Plan is the
successor plan to the Supplemental PSIP, as in effect on December 31, 2004 (the
“Prior Plan”). Effective December 31, 2004, the Prior Plan was frozen and no new
deferrals shall be made to it nor shall any matching contributions be allocated
or vested under it after such date; provided, however, that any deferrals that
were made to the Prior Plan or matching contributions that were allocated and
vested under the Prior Plan before January 1, 2005 shall continue to be governed
by the terms and conditions of the Prior Plan as in effect on December 31, 2004.
    3.   Any deferrals made to or matching contributions that were allocated or
vested under the Prior Plan after December 31, 2004 are deemed to have been made
or allocated under this Plan and all such deferrals and matching contributions
shall be governed by the terms and conditions of this Plan as it may be amended
from time to time.     4.   This Plan is intended to comply with the
requirements of Code Section 409A.     5.   Capitalized terms used in this Plan
shall have the meaning set forth in Section M hereof.

B. ERISA PLAN
This Plan is an unfunded deferred compensation program for a select group of
management or highly compensated employees of the Company. The Plan, therefore,
is covered by Title I of ERISA except that it is exempt from Parts 2, 3, and 4
of Title I of ERISA.
C. PARTICIPATION

  1.   Eligibility to Participate.¶ The Administrator may, at his or her
discretion, and at any time, and from time to time, select Company executives
who may elect to participate in this Plan (“Eligible Executives”). Selection of
Eligible Executives may be evidenced by the terms of the executive’s employment
contract with the Company, or by inclusion among the persons specified in
writing by the

 



--------------------------------------------------------------------------------



 



      Administrator. The Administrator may, at his or her discretion, and at any
time, and from time to time, provide that executives previously designated as
Eligible Executives are no longer Eligible Executives. If the Administrator
determines that an executive is no longer an Eligible Executive, he or she shall
remain a Participant in the Plan until all amounts credited to his or her
Account prior to such determination are paid out under the terms of the Plan (or
until death, if earlier).

  2.   Election to Participate by Eligible Executives and Deferral Election.¶
Each Eligible Executive may become a Participant in the Plan by electing to
defer Compensation in accordance with the terms of this Plan. An election to
defer shall be in writing and shall be made at the time and in the form
specified by the Administrator. On electing to defer Compensation under this
Plan, the Eligible Executive shall be deemed to accept all other terms and
conditions of this Plan.         All elections to defer amounts under this Plan
shall be irrevocable and shall be made pursuant to an election executed and
filed with the Administrator before the amounts so deferred are earned. An
election to defer Compensation shall be made prior to the beginning of the Plan
Year in which it is earned and shall become irrevocable on the December 31
preceding such Plan Year. However, if an executive becomes an Eligible Executive
after the beginning of a Plan Year, he or she may make an election to defer
Compensation for that Plan Year no later than 30 days after the date he or she
becomes an Eligible Executive, and such election shall apply only to
Compensation earned after the election is filed with the Administrator. An
election filed in accordance with the provisions of the preceding paragraph
shall be applicable to the Plan Year with respect to which it is made and shall
continue for subsequent Plan Years until suspended or modified in a writing
delivered by the Participant to the Administrator as set forth below. An
election to suspend further deferrals or to increase or decrease the amount
deferred under the Plan shall apply only to Compensation otherwise payable to
the Participant after the end of the Plan Year in which the election is
delivered to the Administrator.     3.   Relation to Other Plans.

  (a)   DCAP III. An Eligible Executive may participate in this Plan and may
also participate in DCAP III or any successor plan. However, no amounts may be
deferred under this Plan which have been deferred under DCAP III or any other
plan of the Company.     (b)   Other Plans. For all other benefit programs
maintained by the Company, amounts deferred by an Eligible Executive under this
Plan shall, to the extent relevant, be treated in the same manner as amounts
deferred under DCAP III, including, but not limited to, the definition of
“Average Final Compensation” under the Executive Benefit Retirement Plan.

2



--------------------------------------------------------------------------------



 



D. AMOUNTS OF DEFERRAL

  1.   PSIP Supplement.¶ This Plan allows an Eligible Executive to defer
Compensation, and receive credit for a Monthly Company Match and Additional
Company Match, to the extent that such deferrals (and corresponding Monthly
Company Match and Additional Company Match) cannot be made under the PSIP
because of the limitations in Code Section 401(a)(17) (limiting the amount of
annual compensation to be taken into account under the PSIP to $210,000 in 2005,
as adjusted from time to time under the Code).     2.   Amount of Deferrals.¶ As
illustrated in Appendix A, an Eligible Executive may elect to defer under this
Plan up to an amount equal to (a) minus (b), where:

  (a)   is the maximum rate of deferral for “Basic Contributions” under the PSIP
multiplied by the Eligible Executive’s Compensation, and     (b)   is the
maximum amount that the Eligible Executive is able to defer as a “Basic
Contribution” under the PSIP, taking into account the limits of Code
Section 401(a)(17).

E. COMPANY MATCH

  1.   Eligibility.

  (a)   Monthly Company Match. A Monthly Company Match shall be credited, with
respect to each calendar month, to the Accounts of Eligible Executives who
actually defer Compensation under this Plan for such calendar month.     (b)  
Additional Company Match. An Additional Company Match may be credited, with
respect to each PSIP plan year, to the Accounts of Eligible Executives who
actually defer Compensation under this Plan with respect to a fiscal year.

  2.   Amount of Match.

  (a)   Monthly Company Match. The amount of the Monthly Company Match to be
credited to the Account of an Eligible Executive for any calendar month shall be
a percentage of the Eligible Executive’s deferrals under this Plan for the
calendar month. This percentage shall be the same percentage as the “Matching
Employer Contribution” (as defined in the PSIP) percentage that would have been
credited to the Eligible Executive’s PSIP account if the Eligible Executive’s
deferrals under this Plan had been made under the PSIP. In determining this
amount, the Administrator shall take into account the different “Matching
Employer Contribution” rates that may apply.

3



--------------------------------------------------------------------------------



 



  (b)   Additional Company Match. The amount of the Additional Company Match to
be credited to the Account of an Eligible Executive for any PSIP plan year shall
be a percentage of the Eligible Executive’s deferrals under this Plan for the
PSIP plan year. This percentage shall be the same percentage as the “Additional
Matching Employer Contribution” (as defined in the PSIP) percentage that would
have been credited to the Eligible Executive’s PSIP account if the Eligible
Executive’s deferrals under this Plan had been made under the PSIP. In
determining this amount, the Administrator shall take into account the different
“Additional Matching Employer Contribution” rates that may apply.

F. PAYMENT OF DEFERRED COMPENSATION

  1.   Book Account and Interest Credit.¶ Both Compensation deferred by a
Participant and any Monthly Company Match or Additional Company Match for the
benefit of a Participant shall be credited to a separate bookkeeping account
maintained for such Participant (the “Account”). Earnings shall be credited to
each Account (both on the Participant’s deferrals and on any Monthly Company
Match or Additional Company Match credited to the Participant’s Account
hereunder) at a rate equal to the amount earned during that same period by
amounts invested under the PSIP’s Standish Mellon Stable Value Fund investment
option. Interest shall be credited to each Account as of the end of each
business day.

  2.   Vesting.

  (a)   A Participant shall be 100% vested at all times in the value of the
Participant’s elective deferrals and earnings thereon credited to the
Participant’s Account.     (b)   A Participant shall vest in the amounts of
Monthly Company Match and the Additional Company Match and earnings thereon
credited to the Participant’s Account at the same time and in the same manner as
if these amounts were “Matching Employer Contributions” or “Additional Matching
Employer Contributions” under the PSIP and as if the rules of the PSIP
concerning vesting applied to such amounts. For this purpose, any Monthly
Company Match shall be deemed to be credited to an Account as of the last day of
the calendar month with respect to which such Monthly Company Match is
determined and any Additional Company Match shall be deemed to be credited to an
Account as of the March 31 with respect to which such Company Match is
determined. Any amounts that would be forfeited under the rules of the PSIP
applicable to “Matching Employer Contributions” or “Additional Matching Employer
Contributions” under the PSIP shall be forfeited hereunder. Any forfeiture under
this Plan of any portion of the Monthly Company Match or the Additional Company
Match credited to a Participant’s Account shall eliminate any obligation of the
Company to pay the forfeited amount hereunder.

4



--------------------------------------------------------------------------------



 



  3.   Election of Methods of Payment.¶ A Participant shall elect in writing,
and file with the Administrator, a method of payment of benefits under this Plan
from the following methods based upon the nature of the Payment Event. This
election must be made no later than the later of (i) December 31, 2006 or
(ii) 30 days after the date the Participant first becomes an Eligible Executive.
Once such an election is made, a Participant may alter the method of payment or
the timing of receipt of amounts deferred under the Plan by a writing filed with
the Administrator, provided that such alteration is made at least one year prior
to the earliest date the Participant could have received distribution of such
amounts under the previous election and does not provide for the receipt of such
amounts earlier than five years from the previously scheduled date of
distribution.

  (a)   If the Payment Event is due to the Participant’s Separation from Service
on account of Retirement (as defined under PSIP) or Disability, the Participant
may choose one of the following payment methods:

  (i)   Payment of the vested amounts credited to the Participant’s Account in
any specified number of approximately equal annual installments, not in excess
of the number of whole years remaining of the Participant’s life expectancy,
determined as of his or her Payment Event and based upon the mortality tables
then in use under the McKesson Corporation Retirement Plan, the first
installment to be paid at a designated interval following the Payment Event. For
purposes of the Plan, installment payments shall be treated as a single
distribution under Code Section 409A.     (ii)   Payment of the vested amounts
credited to the Participant’s Account in a single lump sum upon the occurrence
of the Payment Event.

  (b)   If the Payment Event occurs as a result of the Participant’s Separation
from Service with the Company, and such separation is not due to the
Participant’s death or one of the Payment Events described above, payment of the
vested amounts credited to the Participant’s Account shall be made in a single
lump sum upon the occurrence of the Payment Event.         (If any Monthly
Company Match or Additional Company Match is payable under Section E hereunder,
that amount may be paid separately and at a later date as provided in such
section but not later than the end of the calendar year in which the Monthly
Company Match or Additional Company Match is credited to the Participant’s
Account.)

  4.   Date Payment Occurs.¶ Payment shall be made or commence not later than
first day of the fourth month following the date the earliest Payment Event
occurs. Notwithstanding the foregoing, a distribution scheduled to be made upon
Separation from Service to a Participant who is identified as a Key Employee as
of the date he or she Separates from Service shall be delayed for a minimum of

5



--------------------------------------------------------------------------------



 



      six months following the Participant’s Separation from Service. Any
payment that otherwise would have been made pursuant to this Section F during
such six-month period, if any, shall be paid on the first day of the eighth
month following the Participant’s Separation from Service. The identification of
a Participant as a Key Employee shall be made by the Administrator in his or her
sole discretion in accordance with Section M.15 of the Plan and Code Sections
416(i) and 409A and the regulations promulgated thereunder.

  5.   Prohibition on Acceleration.¶ Notwithstanding any other provision of the
Plan to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in Code Section
409A(a)(3) and the regulations promulgated thereunder.

G. BENEFITS ON DEATH

  1.   Death of Participant.¶ Each Participant shall make an election of the
manner in which any amount remaining in the Participant’s Account at the time of
the Participant’s death shall be paid to his or her Beneficiary. Such election
shall be made in writing and filed with the Administrator not later than the
later of (i) December 31, 2006 or (ii) 30 days after the date the Participant
first becomes an Eligible Executive. At the election of the Participant,
benefits shall be paid in a lump sum or in up to ten annual installments. The
Participant may modify such election at any time up until twelve months prior to
the date of the Participant’s death in a writing filed with the Administrator.
Notwithstanding the Participant’s election, the Administrator shall distribute
all benefits to a Beneficiary in a single payment if the value of the Account is
less than $5,000 on the date of death of the Participant. Payment shall be made
or commence on the first day of the month following the date of the
Participant’s death. Beneficiaries may not elect to accelerate or further defer
the payment of the Participant’s Account as described in this Section G.1.    
2.   Designation of Beneficiary.¶ A Participant may designate any person or
entity as his or her Beneficiary, but may not designate more than one person or
any person that is not a natural person without the approval of the
Administrator. Designation shall be in writing and shall become effective only
when filed with the Company. Such filing must occur before the Participant’s
death. A Participant may change the Beneficiary, from time to time, by filing a
completed beneficiary designation with the Company.         If the Participant
fails to effectively designate a Beneficiary in accordance with the
Administrator’s procedures or the person designated by the Participant is not
living at the time the distribution is to be made, then his or her Beneficiary
shall be his or her beneficiary under the PSIP.

6



--------------------------------------------------------------------------------



 



H. SOURCE OF PAYMENT
Amounts paid under this Plan shall be paid from the general funds of the
Company, and each Participant and his or her Beneficiaries shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder. Nothing
contained in this Plan shall be deemed to create a trust of any kind for the
benefit of any Participant or Beneficiary or create any fiduciary relationship
between the Company and any Participant or Beneficiary with respect to any
assets of the Company.
I. MISCELLANEOUS

  1.   Withholding.¶ Each Participant and Beneficiary shall make appropriate
arrangements with the Company for the satisfaction of any federal, state, or
local income tax withholding requirements and Social Security or other
employment tax requirements applicable to the payment of benefits under this
Plan. If no other arrangements are made, the Company may provide, at its
discretion, for such withholding and tax payments as may be required.     2.  
No Assignment.¶ Except as otherwise provided in this Section I.2. or by
applicable law, the benefits provided under this Plan may not be alienated,
assigned, transferred, pledged, or hypothecated by any person, at any time.
These benefits shall be exempt from the claims of creditors or other claimants
and from all orders, decrees, levies, garnishments or executions.         If a
court of competent jurisdiction determines pursuant to a judgment, order or
approval of a marital settlement agreement that all or any portion of the
benefits payable hereunder to a Participant constitute community property of the
Participant and his or her spouse or former spouse (hereafter, the “Alternate
Payee”) or property which is otherwise subject to division by the Participant
and the Alternative Payee, a division of such property shall not constitute a
violation of this Section I.2, and any portion of such property may be paid or
set aside for payment to the Alternate Payee. The preceding sentence, however,
shall not create any additional rights and privileges for the Alternate Payee
(or the Participant) not already provided under the Plan; in this regard, the
Administrator shall have the right to refuse to recognize any judgment, order or
approval of a martial settlement agreement that provides for any additional
rights and privileges already not already provided under the Plan, including
without limitation with respect to form and time of payment.     3.   Applicable
Law; Severability.¶ The Plan hereby created shall be construed, administered,
and governed in all respects in accordance with ERISA and the laws of the State
of California to the extent that the latter are not preempted by ERISA. If any
provision of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereunder shall
continue to be effective.

7



--------------------------------------------------------------------------------



 



  4.   No Right to Continued Employment, Etc.¶ Neither the establishment or
maintenance of the Plan nor the crediting of any amount to any Participant’s
Account, nor the designation of an executive as an Eligible Executive, shall
confer upon any individual any right to be continued as an employee of the
Company or shall affect the right of the Company to terminate any executive’s
employment or change any terms of any executive’s employment at any time.

J. ADMINISTRATION OF THE PLAN

  1.   In General.¶ The Plan Administrator shall be the Executive Vice
President, Human Resources of the Company. If the Executive Vice President,
Human Resources is a Participant, any discretionary action taken as
Administrator which directly affects him or her as a Participant shall be
specifically approved by the Compensation Committee. The Compensation Committee
shall have authority and responsibility to interpret the Plan and shall adopt
such rules and regulations for carrying out the Plan as it may deem necessary or
appropriate. Decisions of the Compensation Committee shall be final and binding
on all parties who have or claim any interest in the Plan.     2.   Elections
and Notices.¶ All elections and notices made under this Plan shall be in writing
and filed with the Administrator at the time and in the manner specified by him
or her. All elections to defer under this Plan shall be irrevocable.

K. AMENDMENT OR TERMINATION OF THE PLAN
The Compensation Committee may at any time, and from time to time, amend the
Plan. Such action shall be prospective only and shall not adversely affect the
rights of any Participant or Beneficiary to any benefit previously earned under
the Plan.
The Board may at any time terminate the Plan; thereupon all amounts credited to
the Participant’s Account for periods preceding the termination date, plus
interest credited thereon, may be paid during the period beginning twelve months
after the date the Plan was terminated and ending twenty-four months after the
date the Plan was terminated, or pursuant to Section F or G if earlier, in
single sums to the respective Participants or Beneficiaries entitled thereto. If
the Plan is terminated and the Accounts are distributed, the Company shall
terminate all account balance non-qualified deferred compensation plans with
respect to all participants and shall not adopt a new account balance
non-qualified deferred compensation plan for at least five years after the date
the Plan was terminated.
In addition to the foregoing, the Board, in its discretion, may terminate the
Plan upon a corporate dissolution of the Company that is taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1(A), provided that the Participants’ Accounts are distributed
and included in the gross income of the Participants by the latest of (i) the
Plan Year in which the Plan terminates or (ii) the first Plan Year in which
payment of accrued benefits is administratively practicable.

8



--------------------------------------------------------------------------------



 



L. CLAIMS AND APPEALS

  1.   Informal Resolution of Questions.¶ Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with the Human Resources Department of McKesson. If this discussion
does not give the Participant or Beneficiary satisfactory results, a formal
claim for benefits may be made in accordance with the procedures of this
Section L.     2.   Formal Benefits Claim – Review by Executive Vice President,
Human Resources.¶ A Participant or Beneficiary may make a written request for
review of any matter concerning his or her benefits under this Plan. The claim
must be addressed to the Executive Vice President, Human Resources, McKesson
Corporation, One Post Street, San Francisco, California 94104. The Executive
Vice President, Human Resources or his or her delegate (“Executive Vice
President”) shall decide the action to be taken with respect to any such request
and may require additional information if necessary to process the request. The
Executive Vice President shall review the request and shall issue his or her
decision, in writing, no later than 90 days after the date the request is
received, unless the circumstances require an extension of time. If such an
extension is required, written notice of the extension shall be furnished to the
person making the request within the initial 90-day period, and the notice shall
state the circumstances requiring the extension and the date by which the
Executive Vice President expects to reach a decision on the request. In no event
shall the extension exceed a period of 90 days from the end of the initial
period.     3.   Notice of Denied Request.¶ If the Executive Vice President
denies a request in whole or in part, he or she shall provide the person making
the request with written notice of the denial within the period specified in
Section L.2. The notice shall set forth the specific reason for the denial,
reference to the specific Plan provisions upon which the denial is based, a
description of any additional material or information necessary to perfect the
request, an explanation of why such information is required, and an explanation
of the Plan’s appeal procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.     4.   Appeal to Executive Vice President.

  (a)   A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Executive Vice President within 60 days of receipt of the
notification of denial. The appeal must be addressed to: Executive Vice
President, Human Resources, McKesson Corporation, One Post Street, San
Francisco, California 94104. The Executive Vice President, for good cause shown,
may extend the period during which the appeal may be filed for another 60 days.
The appellant and/or his or her authorized

9



--------------------------------------------------------------------------------



 



      representative shall be permitted to submit written comments, documents,
records and other information relating to the claim for benefits. Upon request
and free of charge, the applicant should be provided reasonable access to and
copies of, all documents, records or other information relevant to the
appellant’s claim.

  (b)   The Executive Vice President’s review shall take into account all
comments, documents, records and other information submitted by the appellant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Plan
cited in the original denial of the claim.     (c)   The Executive Vice
President shall issue a written decision within a reasonable period of time but
not later than 60 days after receipt of the appeal, unless special circumstances
require an extension of time for processing, in which case the written decision
shall be issued as soon as possible, but not later than 120 days after receipt
of an appeal. If such an extension is required, written notice shall be
furnished to the appellant within the initial 60-day period. This notice shall
state the circumstances requiring the extension and the date by which the
Executive Vice President expects to reach a decision on the appeal.     (d)   If
the decision on the appeal denies the claim in whole or in part, written notice
shall be furnished to the appellant. Such notice shall state the reason(s) for
the denial, including references to specific Plan provisions upon which the
denial was based. The notice shall state that the appellant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for
benefits. The notice shall describe any voluntary appeal procedures offered by
the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.     (e)   The decision of the
Executive Vice President on the appeal shall be final, conclusive and binding
upon all persons and shall be given the maximum possible deference allowed by
law.

  5.   Exhaustion of Remedies.¶ No legal or equitable action for benefits under
the Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section L.2, has been notified that the
claim is denied in accordance with Section L.3, has filed a written request for
a review of the claim in accordance with Section L.4, and has been notified in
writing that the Executive Vice President has affirmed the denial of the claim
in accordance with Section L.4.

10



--------------------------------------------------------------------------------



 



M. DEFINITIONS
For purposes of the Plan, the following terms shall have the meanings indicated:

  1.   “Account”¶ shall mean the Account specified in Section F.l.     2.  
“Additional Company Match”¶ shall mean, with respect to any Plan Year, the
amount credited to the Account of an Eligible Employee in accordance with
Section E.l(b).     3.   “Administrator”¶ shall mean the person specified in
Section J.1.     4.   “Beneficiary”¶ shall mean the person or entity described
by Section G.2.     5.   “Board”¶ shall mean the Board of Directors of McKesson
Corporation, a Delaware corporation.     6.   “Code”¶ shall mean the Internal
Revenue Code of 1986, as amended.     7.   “Company”¶ shall mean McKesson
Corporation, a Delaware corporation, and any of the corporations or other
business entities subsidiary to or affiliated with it, whose employees are
authorized to participate in the Plan.     8.   “Compensation”¶ shall mean
“Compensation” as defined in Section 15.17 of the PSIP; provided, however, that
Compensation for purposes of this Plan shall be determined without regard to the
limit of Code Section 401(a)(17).     9.   “Compensation Committee”¶ shall mean
the Compensation Committee of the Board.     10.   “DCAP III”¶ shall mean the
McKesson Corporation Deferred Compensation Administration Plan III and
predecessor or successor plans.     11.   “Disability”¶ shall mean that an
individual is eligible for disability benefits under the Federal Social Security
Act as determined by the Social Security Administration.     12.   “Eligible
Executive”¶ shall mean an employee of the Company who is eligible to participate
in this Plan under Section C.     13.   “ERISA”¶ shall mean the Employee
Retirement Income security Act of 1974, as amended.     14.   “Identification
Date”¶ shall mean each December 31.     15.   “Key Employee”¶ shall mean a
Participant who, on an Identification Date, is:

  (a)   An officer of the Company having annual compensation greater than the
compensation limit in Code Section 416(i)(1)(A)(i), provided that no more

11



--------------------------------------------------------------------------------



 



      than fifty officers of the Company shall be determined to be Key Employees
as of any Identification Date;

  (b)   A five percent owner of the Company; or     (c)   A one percent owner of
the Company having annual compensation from the Company of more than $150,000.

If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.

  16.   “Monthly Company Match”¶ shall mean, with respect to a calendar month,
the amount credited to the Account of an Eligible Executive in accordance with
Section E.1(a).     17.   “Participant”¶ shall be any Company executive for whom
amounts are credited to an Account under this Plan. Upon his or her death, his
or her Beneficiary shall, be a Participant until all amounts are paid out of his
or her Account.     18.   “Payment Event”¶ shall mean the earliest of the
following: Retirement from the Company as determined under the PSIP, death,
other Separation from Service with the Company, or Disability. If a subsidiary
or affiliate of McKesson Corporation ceases to be a Company, and the Participant
is employed by that subsidiary or affiliate, such Participant shall be treated
as having Separated from Service with the Company upon such event.     19.  
“Plan”¶ shall mean the McKesson Corporation Supplemental PSIP II.     20.  
“Plan Year”¶ shall mean the calendar year.     21.   “Prior Plan”¶ shall mean
the McKesson Corporation Supplemental PSIP.     22.   “PSIP”¶ shall mean the
McKesson Corporation Profit-Sharing Investment Plan, as amended from time to
time.     23.   “Separation from Service”¶ shall mean termination of employment
with the Company, other than by reason of Disability or death. A Participant
shall not be deemed to have Separated from Service if the Participant continues
to provide services to the Company in a capacity other than as an employee and
if the former employee is providing services at an annual rate that is fifty
percent or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment with the Company (or if
employed by the Company less than three years, such lesser period) and the
annual remuneration for such services is fifty percent or more of the average
annual remuneration earned during the final three full calendar years of
employment (of if less, such lesser period); provided, however, that a
Separation from Service will be deemed

12



--------------------------------------------------------------------------------



 



      to have occurred if a Participant’s service with the Company is reduced to
an annual rate that is less than twenty percent of the services rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period) or the annual remuneration for such services is less
than twenty percent of the average annual remuneration earned during the three
full calendar years of employment with the Company (or if less, such lesser
period).

N. SUCCESSORS
This Plan shall be binding on the Company and any successors or assigns thereto.
O. EXECUTION
To record the adoption of the Plan by the Board of McKesson Corporation at a
meeting held on October 27, 2006.

          McKESSON CORPORATION    
 
       
By
       
 
       
 
  Paul E. Kirincic    
 
  Executive Vice President, Human Resources    

13



--------------------------------------------------------------------------------



 



APPENDIX A
EXAMPLE OF DEFERRALS UNDER PLAN
The following example illustrates the extent to which a Participant could make
deferrals under this Plan. The example assumes that the applicable compensation
limit under Code Section 401(a)(17) is $210,000.
E’s Compensation is $350,000. E elects to make Basic Contributions under PSIP at
the rate of 5% of his Compensation. Because Code Section 401(a)(17) limits the
amount of E’s compensation which may be considered by PSIP to $210,000, E’s
Basic Contributions for the year are limited to $10,500 (5% of $210,000).
Accordingly, E may defer $7,000 (5% of his Compensation in excess of $210,000)
into this Plan. This deferral will then be eligible for a Monthly Company Match
and an Additional Company Match based on the PSIP’s “Matching Employer
Contribution” and “Additional Matching Employer Contribution” for the relevant
PSIP calendar months and plan year.

 